Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 12/28/2020 are acknowledged.  Claims 1-3, 6-11, 14-16, 20, 21, and 23-26 are pending.


Response to Arguments
Arguments filed 12/28/2020 have been considered. 
	The applicant argues that it would not be obvious to continuously have the supercritical carbon dioxide pressurized as claimed because Mills teaches cycling the pressure higher and lower to drive the sterilant into nooks of the implant. Cycling, the pressure, however, does not require that the pressure go lower than the claimed pressures as pressure can be cycled solely within the claimed range of 1100 to 1400 psi.  Mills states in para [0027] that the key to the pressure cycling is that there is a lower pressure that is lower than the higher pressure. Thus the proposed modifications do not contradict the teachings of Mills.
	Additionally, the applicant argues that 1100 to 1400 psi is way higher than the pressure used in Mills.  While Mills recites using 200psi, Mills contemplates that higher pressures can be used as long as the system selected to perform the method can handle higher pressures (para [0027]).  As previously set forth, pressure is a result effective variable that is obvious for a person having ordinary skill in the art to optimize.
	Mills as modified thus renders the claims obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification does not support excluding the use of all other sterilants.  This is a negative limitation.  “The mere absence of a positive recitation is not basis for an exclusion.” (MPEP 2173.05(i)).  While positively recited elements may be excluded (MPEP 2173.05(i)), the specification only contemplates peroxides, epoxides, and carboxylic acids.  This does not include all sterilants, for example hypochlorite ions and formaldehyde along with others.  
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8-11, 14-16, 20, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US 2005/0229323).
	With regards to claim 1, Mills teaches a sanitization method comprising: producing sonic energy (sonication) from one or more energy sources (sonicator) located at least partially within a pressurized chamber (located within the walls 225 of the chamber 200) (para [0029], [0053], and [0074]); and contacting a biological tissues (various soft tissues; abstract) positioned in the pressurized chamber (200) with a supercritical fluid (teaches using supercritical CO2 as a cleaning fluid) (para [0067]) for a first time period effective to sterilize the biological tissue (instant spec says 5 min to 8 hours is a suitable time first time period for supercritical CO2 contact to sterilize; here the cleaning agent is used in overlapping and included ranges of 1 min to 2 hours, 5 min to 20 min, and 10 min; para [0066]).  Mills teaches using a wide range of pressures including up to 200 PSI or higher in order to achieve deep, penetrating cleaning, sterilization and/or passivation of the implant (para [0026]).  Mills also teaches using elevated temperatures such as greater than 30C and greater that 40C or 48C (para [0066]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the temperature and pressure in order to achieve the desired cleaning and sterilization of the tissue.  Additionally, when using a supercritical CO2 cleaning agent a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have kept the pressure and temperature exclusively above the critical point of the supercritical fluid in order to successfully contact the tissue implant with the taught supercritical fluid (otherwise the contacting and cleaning/sterilizing is not done with supercritical fluid).
	This results in the continuous contacting as claimed.

	With regards to claim 3, Mills teaches that supercritical CO2 can be used as a cleaning agent and teaches that cleaning agents can be used in a cleaning method alone or in consecutive treatments with different agents (para [0067]).  Thus the treatment that uses CO2 uses no other sterilant.   Additionally, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to select which cleaning agent/sterilant they want to use based on the desired end cleaning results.  This thus renders obvious CO2 alone.
	With regards to claim 8, the sonic energy source is inside the walls (225) of the chamber (200) (para [0074] and fig 2).  These walls are thus taken to be a sonic energy source that is plate shaped and thus a sonic plate.  

	With regards to claim 10, the method further comprises removing the supercritical fluid from the chamber via an outlet (drain 266) after the first time period (period of the contacting) (para [0074]; fig 2).  
	With regards to claim 11, Mills et al. does not teach any recirculation of the supercritical fluid.  This limitation is thus taken to be met.
	With regards to claim 14, Mills et al. teaches passing a fluid sterilant (peroxide solution) (teaches using one or more sterilization agents; additional treatment with a different cleaning agent) out of one or more nozzle orifices (access port 261 inputs cleaning fluid and is taken to be a nozzle as it is a cylindrical or round spout at the end of a pipe that is used to control liquid flow (does so by its shape/size)) and into the pressurized chamber , wherein the nozzle orifice is positioned adjacent  (next to and near) the one or more sonic energy sources (sonicator in the chamber walls)  to thereby impart disruptive non laminar flow of the fluid sterility in the chamber (sonication does this) (para [0067]; fig 5).  Sonication can occur throughout the process (para [0029]).  Sonicating while filling the chamber with the hydrogen peroxide solution results in an output stream of droplets of fluid sterilant (some droplets break away from the main flow as the sonic energy vibrates the fluid flowing into the chamber).
	The biological tissue is contacted with the fluid sterilant for a second period of time (oxidant sterilization contact time) (para [0016]).
	With regards to claim 15, Mills et al. teaches using a drain (266) to drain the fluid from the chamber and teaches doing so and then rinsing the implant (para [0070]-[0074]; fig 2).

	With regards to claim 20, Mills et al. teaches that the second time period is an overlapping range of less than 240 minutes (4 hours or less).  A persona having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used any peroxide contact time within the taught ranges including those within the claimed range motivated by an expectation of successfully sterilizing the implant with oxidizing sterilant. 
	With regards to claim 21, Mills et al. teaches a second nozzle orifice (port 260) which together with the port 261 forms the one or more nozzle orifices (para [0074] and fig 2).  The port 260 is for adding water for rinsing.  Mills et al. teaches that there can be rinse steps after contacting the tissue with a cleaning agent and that water can be used as a rinsing agent (para [0015] and [0077]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied the cleaning agents in any order (supercritical fluid or others and then the peroxide sterilant) motivated by an expectation of successfully contacting the tissue with multiple cleaning agents as taught.  The teaching thus results in before the second time period (betweent eh first cleaning agent and a subsequent cleaning agent treatment with peroxide) passing water out of the one or more nozzle orifices and into the pressurized chamber.  
	Sonication can occur throughout the process (para [0029]).  Sonicating while filling the chamber with the water results in an output stream of droplets of water (some droplets break away from the main flow as the sonic energy vibrates the fluid flowing into the chamber; the sonicators are adjacent and attached to the nozzle and thus vibrate it and the water flow).
	With regards to claim 23, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have sized the inlet as desired in order to allow the desired flow/flow rate of fluid into the chamber.  Additionally see MPEP 2144.04 A.

	With regards to claim 25, Mills et al. does not teach using any mechanical agitation such as stirring etc. during the contacting.  Thus the method is taken to meet this limitation. 
	With regards to claim 26, Mills et al. teaches draining the cleaning fluid from the chamber through drain (266) after the contacting (first time period).  Draining the supercritical CO2 results in controlled depressurization (pressure lowers as the pressurized fluid is removed at a rate controlled by the size of the drain) (para [0074]; see whole document).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US 2005/0229323) as applied to claim 1 above and further in view of Klein (US 2009/0252648).
	With regards to claims 6 and 7, Mills et al. is silent as to the power and frequency of the sonic energy source.  Klein teaches treating tissue grafts with sonic energy (title; abstract; para [0040]-[0042]).  Klein teaches that power and frequency affect the level of cleaning/sterilization achieved and are also adjusted based on the fragility or durability of the target tissue/graft (para [0040]-[0042]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variables of sonic frequency and power in order to achieve the desired cleaning and sterilization without damaging the target tissue.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US 2005/0229323) as applied to claim 1 above and further in view of Rodriguez et al. (US 2005/0135963).
	With regards to claim 8, it is additionally and alternatively presented that Rodriguez et al. teaches sonicating a solution can typically be done using a sonic horn or probe (para [0074]).  A person .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197.  The examiner can normally be reached on Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONALD R SPAMER/Primary Examiner, Art Unit 1799